Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/20 has been entered.
 
Before this Amendment, claims 1-20 were pending. Claims 2, 9, and 16 are canceled. Claims 1, 8, and 15 are amended. Claims 1, 3-8, 10-15, and 17-20 are present for examination. After careful consideration the examiner finds them to be moot in view of new grounds of rejection. This action is a Non-Final Rejection.
Claim Objections
Claims 1,2,6, 7, 8, 9, 13, 14, 15, 16,20 are  objected to because of the following informalities:  “tertiary application” is literally supported and in drawing 1 appears to be a mobile application.  It’s not clear to the examiner what “tertiary application” is other than an application.  If the tertiary is more than a name for a mobile app, the applicant should clarify this. Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1,3-8,1-15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os; (US 20150348002 Al) hereinafter Van Os in view of Laracey; Kevin (US 20160239818 Al) hereinafter Laracey.
As per claim 1, Van Os discloses;  A method for coordinating data with a mobile wallet application on a mobile device, wherein the method comprises:  VanOs(0010)generating an identifier based on a first transaction between a sending entity and a receiving entity facilitated by an intermediate entity, VanOs(0247, the system transmits an identifier, its for a transaction between a receiving and sending entity and facilitated by a bank for example, 0311 explains, bank, merchant customer, bank can intermediate between customer and the merchant)  wherein the identifier comprises a unique identifier (0247,0351) that is specific to the first transaction; receiving,   by a mobile wallet application on a mobile device from a tertiary application on the mobile device,  (tertiary means third/three, no specific definition in the spec Van Os 0340 third pary merchant application or web browser based website, vs second application….  ) an instruction comprising the identifier to add a digital card to a digital wallet;  VanOs(0189, 0247) wherein the status information includes information associated with the first transaction including an indication of the sending entity and the receiving entity; (Fig. 9F Van Os shows status information) providing, from the mobile wallet application, at least a portion of the status information to a secondary application;  Van Os(fig. 5C) causing, with the mobile wallet application, based at least in part on the portion of the status information received by the secondary application, the secondary application to display one or more visual indications associated with the digital card; (fig. 5C and 0188) receiving, with the mobile wallet application, via a selection of the displayed one or more visual indications associated with the digital card, a selection of the digital card; causing, with the mobile wallet application,  (fig. 5C shows pic of credit card on the mobile, the tertiary application to execute based at least in part on the selection of the digital card; and sending, from the mobile wallet application, to the tertiary application, the identifier or at least some portion of the status information. Laracy(0012)  Laracey further teaches that an identifier is generated and used to provide an instruction to add a digital card to a digital wallet. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to implement functionality designed to save payment information in a web browser as taught in Laracey with the mobile wallet infrastructure provided by Van Os because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable because the environment for saving and using payment information within the flow of a transaction had only changed slightly from a web browser to a mobile application.
Claims, 15, 8 are rejected for the same reason as claim 1. .

Claims 3,10, and 17 The following limitations are further disclosed by Van Os:The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein: providing at least a portion of the status information to the secondary application occurs in response to receipt of the status information. (See 0076)

Claims 4,11, and 18 The following limitations are disclosed by Van Os: the addition of payment information to a digital wallet on a mobile device, receiving status information associated with the card, and effecting payment with the mobile wallet.  (0189-90) Van Os. however, does not disclose the following limitations while Laracev does teach the following limitations: The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein: providing at least a portion of the status information to the secondary application occurs in response to a request from the secondary application. (See [0021] which describes how a user may be required to enter further information upon downloading a mobile application. Thus, status information is received upon request from a secondary application.) Laracey teaches that a request can be made from a mobile application and that it can result in receiving further status information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the request for status information from a secondary application as taught in Laracey with the mobile wallet infrastructure as disclosed in Van Os because the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art at the effective filing date of the invention would have recognized that the results of the combination were predictable.
Claims 5,12, and 19
The following limitations are further disclosed by Van Os: The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein the secondary application comprises: at least some portion of an operating system of the mobile device. (See fig. 1A part 126 which shows the operating system that constitutes a secondary application. [0019] describes fig. 1A as a portable multifunction device.)
Claims 6 and 13
The following limitations are further disclosed by Van Os: The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein the tertiary application comprises: an interface application provided by the intermediate entity. (See part 1120 of fig. 11B which shows the tertiary application that is provided by apple to facilitate payment between a user buyer and a seller.)
Claims 7,14, and 20
The following limitations are further disclosed by Van Os: The method for coordinating data with a mobile wallet application on a mobile device of claim 1, wherein: the tertiary application causes a second transaction between the sending entity and the receiving entity to occur based at least in part on receipt of the identifier or at least some portion of the status information. (See fig. 11J which shows the tertiary application's option to "continue shopping". Thus, the whole process of fig. 11A-11J can be performed again based on the payment identifier provided in the mobile wallet.)

Response to Arguments
Before this Amendment, claims 1-20 were pending. Claims 2, 9, and 16 are canceled. Claims 1, 8, and 15 are amended. Claims 1, 3-8, 10-15, and 17-20 are present for examination. After careful consideration the examiner finds them to be moot in view of new grounds of rejection. This action is a Non-Final Rejection.





§103 Rejections 
Claims 1-20 are rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over U.S. Publication No. 2015/0348002 to Van Os, et al. ("Van Os"), in view of U.S. Publication No. 2016/0239818 to Laracey ("Laracey"). 
The Applicant traverses on the ground that Van Os and Laracey, alone or in combination, do not teach or suggest each and every feature recited in the claims. 
The Applicant has amended the claims. 
Appl. No. 15/448,957 Attorney Docket No.: 090945-1023772 (023400US) 
Amdt. dated September 30, 2020 Response to Final Office Action of 09/08/2020As amended, claim 1 recites that the identifier is generated based on the first transaction and comprises a unique identifier that is specific to the first transaction. In other words, the claims provide that the identifier is generated based on the first transaction and that the identifier is a unique identifier that is specific to the first transaction. 

The Office acknowledges that Van Os fails to teach or suggest at least this feature of claim 1. 

Office Action dated September 8th, 2020 (hereinafter the "Office Action"), page 5. To remedy this shortcoming of Van Os, the Office supplements with Laracey. Id. Specifically, the Office cites to paragraph [0018] of Laracey, which has been recreated below for reference. 

As shown, as well as explained by the Office, Laracey at the cited section "describes how a user may enter contact information...to add a payment card to an existing digital wallet." Office Action, page 5 paraphrasing Laracey, para. [0018]. 
As discussed previously, a user's contact information is not the same as an identifier that is generated based on a first transaction because contact information is not generated nor based on a first transaction. In response to this argument, the Office contends that the claimed identifier "may be any identifier useful for associating with or referencing the first transaction," which includes contact information of a user.

As amended, however, the claims clarify that the generated identifier is a unique identifier that is specific to the first transaction. For example, as described by the published specification, in an exemplary embodiment, the unique identifier may be a money transfer control number (MTCN). Published Specification, para. [0021]. Accordingly, because a user's contact information is not a unique identifier that is specific to the first transaction, Laracey cannot be understood as teaching at least this feature of claim 1. 
Page 9 of 11 
Moreover, Laracey describes that "[t]he contact information may then be used to identify the existing digital wallet and information associated with the new payment card may be associated with the existing digital wallet of the customer." Laracey, para. [0018]. Nowhere at the cited section is there any discussion that the contact information is based or corresponds to a first transaction. Instead, the contact information is "used to identify the existing digital wallet." Id. Accordingly, Laracey also fails to teach or suggest at least generating an identifier based on a first transaction. 


Here this argument is moot in the context that Van Os is now cited for the unique identifier.
For example Van Os uses a PAN number 00247 and 00280 which is a unique primary account number which is the identifier in Van Os.

This feature was previously part of claim 2. 

For this feature, the Office cites to Laracey. 
However, as described by the Office, "Laracey teaches that the addition of payment information to a digital wallet can occur in a web browser." Id. 
Receiving the instruction via a web browser is not the same as receiving the instruction from the tertiary application. Both Van Os and Laracey fail to teach or suggest at least this feature of amended claim 1. 

Here this argument about tertiary application may not be fully persuasive. While applicant argues that tertiary is not found in the art, it appears that the specification does not fully limit tertiary and the examiner finds it to be similar to an app or website where the digital wallet account is utilized, Likewise Van Os 0340 appears to provide a similar interface to 3rd party merchant apps and website, ie the merchant app being “tertiary” in usage to the wallet app and the various credit cards in the wallet. 

Dependent claims are argued by virtue of dependency.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571 272 6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698